Citation Nr: 1017101	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In a July 2009 decision, the Board 
reopened a previously denied claim of service connection for 
PTSD, but denied the underlying claim on the merits.  The 
Veteran then filed an appeal to the United States Court of 
Appeals for Veteran's Claims (Court).  In December 2009, the 
Veteran's representative and VA General Counsel filed a joint 
motion for remand.  The Court granted the joint motion later 
in December 2009 and remanded the case to the Board for 
further action.  (The Board's decision to reopen was left 
undisturbed.)


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Establishing service 
connection for PTSD specifically requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

The Board notes that, a May 2005 treatment record from the 
Indianapolis Vet Center indicates a diagnosis of PTSD, but 
does not attribute the Veteran's PTSD to his active military 
service.  In addition, July 1998 treatment records from the 
Indianapolis VAMC indicate a diagnosis of PTSD, but the 
records merely refer to "negative feelings about the war" 
without identifying specific in-service stressors.  Thus, 
despite these assessments, there is no medical evidence 
linking the Veteran's symptoms to an in-service stressor.  
38 C.F.R. § 3.304(f).

Additionally, to substantiate a claim of service connection 
for PTSD, there must be credible supporting evidence that the 
claimed in-service stressor on which the diagnosis was based 
actually occurred.  However, if the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  This is so in the absence of clear and 
convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
§ 3.304(f)(1).

In a May 2005 statement, the Veteran states:

I was on guard duty at night and we were 
ambushed with mortars and the enemy came 
in one side of the parameter and the 
person next to me got shot three times 
across the chest.  I always wondered why 
he got it instead of me.  His name was 
Dennis.  This happened in 1967 Onkay 
Providence [sic], Viet Nam.  The unit 
company was First Battalion, Fifth 
Brigade, First Calvary Division.

Additionally, in a December 2005 statement, the Veteran 
states that, "I was a combat Veteran."

A review of the Veteran's personnel records reveals that the 
Veteran had foreign service and earned the Vietnam Service 
Medal and the Vietnam Campaign Medal.  In addition, the 
Veteran's personnel records indicate that the Veteran served 
with the First Battalion, Fifth Brigade, First Calvary 
Division, Headquarters Company, not as a combat infantryman, 
but as a cook and a cook's assistant.  The Veteran's 
personnel records do not indicate that the Veteran earned 
combat decorations or include other evidence of combat 
service.  Thus, the record outside the Veteran's statements 
does not indicate that he engaged in combat with the enemy.  

In a February 2006 rating decision, the RO in Indianapolis, 
Indiana denied the Veteran's claim, in part, because his 
claimed stressor could not be corroborated.  Following the 
denial, in a December 2007 statement, the Veteran again 
attributes his PTSD to mortar attacks and firefights he 
experienced while on guard duty in Vietnam.  However, this 
time, the Veteran contends that, as part of the First 
Battalion, Fifth Brigade, First Calvary Division, 
Headquarters Company, he moved around frequently and, 
therefore, could not identify a place or time for any mortar 
attack or firefight.  The Veteran also indicated that:

One time I was on guard duty when a guy 
that was right beside me got hit with 
bullets that killed him.  I explained 
that to the VA and they kept putting 
pressure on me to remember the guy's 
name, so I made up the name Dennis.  I 
did not really think his name was Dennis.  
I have no idea what his name was, where 
it happened, or when it happened.

The Veteran explains that:

[A]fter I was discharged from the 
military I started using drugs heavily in 
an attempt to put [Vietnam] out of my 
mind.  As a result of such heavy drug 
usage and my attempts to forget [Vietnam] 
completely I basically have been unable 
to recall any names of guys in our 
company nor names of any of the places we 
were.

The Board notes that, along with the diagnosis of PTSD, the 
July 1998 treatment records from the Indianapolis VAMC 
include a diagnosis of alcohol dependence, cocaine 
dependence, and cannabis abuse and note a history of heroin 
abuse and crack cocaine use.

Accompanying his December 2007 statement, the Veteran 
submitted a list of what appears to be casualties from the 
First Battalion, First Calvary, Headquarters Company that 
includes dates that correspond with the Veteran's time as a 
cook in Vietnam.  The Veteran does not claim to have known 
any of the soldiers on the list nor to be in any way 
associated with the soldiers named on the list or with events 
coincident with any of the deaths.  Nonetheless, the December 
2009 joint motion for remand requires further analysis with 
respect to the list of names.  The parties to the joint 
motion noted that the list was submitted after the RO 
initially attempted to corroborate the Veteran's claimed 
stressor(s).

Accordingly, the case is REMANDED for the following actions:

1.  Despite the Veteran's prior 
assertions to the contrary, ask the 
Veteran whether he can recall any details 
whatsoever from his service in Vietnam, 
including, but not limited to, having 
personal knowledge of any of the fallen 
soldiers on the list he submitted in 
December 2007.  He should be asked 
whether he was present at any event that 
resulted in the death of any of the named 
individuals.  The Veteran should also be 
asked to provide details about the event 
when the enemy breached a perimeter and 
killed the individual who was next to the 
Veteran and who was previously identified 
by the Veteran as "Dennis."  Dates, 
times, and locations should be sought.  
The Veteran should provide as much detail 
as possible regarding his involvement in 
any firefight or ambush, including 
whether he returned fire, whether the 
opposing force was repelled, how long the 
fight lasted, etc.  

2.  If the Veteran is able to provide any 
additional details, contact the JSRRC or 
other appropriate agency to independently 
verify the Veteran's claimed in-service 
stressor(s).  The search should include 
unit and organizational histories, daily 
staff journals, operational reports, 
after-action reports, combat or command 
chronologies, and casualty records, as 
appropriate.  Any additional action 
necessary for independent verification of 
the alleged stressor, to include follow-
up action requested by the contacted 
entity, should be accomplished.  If the 
search for corroborating information 
leads to negative results, this should be 
documented in the claims file.  Then, 
notify the Veteran of this fact, explain 
the efforts taken to obtain the 
information, and describe any further 
action to be taken.

3.  Schedule the Veteran for 
psychological testing and a psychiatric 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
Psychological testing should be 
undertaken with a view toward determining 
whether the Veteran in fact has PTSD.  
The psychiatric examiner should take a 
detailed history from the Veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted. 

A.  If the examiner determines that 
the Veteran does not, in fact, have 
PTSD based on the DSM-IV criteria, 
the examiner should reconcile 
his/her conclusion with the prior 
diagnoses of PTSD of record.  A 
detailed explanation should be 
provided of why a diagnosis of PTSD 
is not appropriate.  

B.  If the examiner determines that 
the Veteran does in fact have PTSD 
based on the DSM-IV criteria, the 
examiner should discuss the etiology 
and the onset of any diagnosed PTSD.  
The examiner should specifically 
identify the stressors that cause 
PTSD.  If PTSD is not attributable 
to an in-service stressor, the 
examiner is to specify the incident 
that is the cause of the PTSD.  If 
PTSD is due to in-service 
experience, the examiner should 
explain which of the Veteran's 
stressful experience(s) led to PTSD.

The bases for the opinion(s) provided 
should be explained in detail.  (The 
Board recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)  If a 
conclusive opinion cannot be provided 
without additional information, the 
examiner should specifically identify the 
additional information necessary to 
arrive at an opinion.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  If 
further information or additional 
evidentiary development is deemed 
necessary by the examiner before arriving 
at an opinion, such development should be 
undertaken and the case thereafter 
returned to the examiner.  

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for PTSD.  If the benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

